ATWELL, District Judge.
The plaintiffs move to suppress subpoenas, and to deny the use of the material secured by the subpoenas before the grand jury.
The testimony discloses that the defendants were being investigated by the Federal grand jury which was in session, for the alleged violation of the AntiTrust statute, 15 U.S.C.A. § 1 et seq., and the papers which were called for in, and secured by, the subpoenas, were material to that investigation.
The testimony also discloses, however, that the material that was taken from the complainants was furnished to the government’s representatives after a conference with the attorneys for the newspapers wherein it was agreed that the government’s representatives might retain the matter, provided the same was not used in a criminal prosecution, or, in an attempt to secure a criminal indictment.
I find that the papers that were secured by the subpoenas were secured, as I have just said, by an agreement with the complainants’ attorneys and that the papers should not be used before the grand jury in a criminal case.
It seems quite unnecessary to cite authorities, because one of the fundamentals of a free government denies the right of the servants of the people to secure evidence, or, testimony, in the manner indicated for use against the citizen. It would violate not only constitutional provisions, but the very thought of liberty and freedom itself,
An order may be drawn, therefore, denying the right to use such papers before gran(j jury,